Title: Robley Dunglison to James Madison, 19 February 1829
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    University of Virginia
                                
                                 Feby. 19. 1829.
                            
                        
                        
                        I regret to see in the Enquirer of the 17th the charges of some anonymous
                            Correspondent against the Authorities of the Institution. This I fear may be but the commencement of attacks of this
                            character upon us, which, it may be difficult to answer.
                        The course pursued by myself, in the case, has been a zealous one, and leaves no reproach whatever in my own
                            mind: Still the world may not think so, and what is worse may consider the University in a disadvantageous point of view,
                            unless it be inspected by Individuals for whose opinions they have respect.
                        The object of my present Communication to you is, to respectfully suggest, whether some investigation,
                            & the character I have mentioned, could not be authorized in order that the People might be rendered satisfied,
                            that every attention had been paid to the salubrity of the Institution, and that the Authorities had not neglected any
                            means, which might remove the causes of Disease, if any such exist during the Recess.
                        I have directed a diligent Fumigation of all the Rooms, inhabited by the previously sick—whilst the others
                            have been subjected or will be so, to a thorough system of Purgation. I have the honor to be, With profound respect
                        
                            
                                Robley Dunglison
                            
                        Chairman of the Faculty
                    P S. One of the sick—Mr Morgan, from Washington Cy. died last night: and another—the aggravated Case referred to in a
                            former communication is in imminent Danger.                        
                            R D.
                        